DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/31/2019; 07/23/2019; 11/19/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
Examiner’s Note
To help the reader, examiner notes in this detailed action claim language is in bold, strikethrough limitations are not explicitly taught and language added to explain a reference mapping are isolated from quotations via square brackets.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(s) 1-6, 8, 10-17, 19, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. (US PAT 9219308 hereinafter Ali) in view of Lipworth et al. (US PAT 9967011 hereinafter Lipworth).


Regarding claim 1, Ali teaches A beam-steerable antenna comprising: an active antenna element (Ali 2:25 “beam steering antenna”; 9:29-30 “ amplification and transmission over the communication network 719 via antenna 718” [An amplification stage via antenna corresponds to an active antenna]);
	 and at least one parasitic element spaced apart from the active antenna element (Ali 1:49-501 “FIG. 1 is a block diagram of an exemplary antenna have selectable parasitic elements”);
	 wherein an (Ali 2:5-11 “each parasitic element option within the subset of parasitic element options; and performing a beam steering action based on the change in antenna impedance and channel quality measure if determined, the beam steering action comprising selecting one or more of the plurality of parasitic elements to activate.”; 2:49-50 “Terminators 171a to 171e may be any terminators, and include, for example, a ground” [See fig. 1]).
	While Ali discloses impedance, Ali does not directly teach the element. However, in a related field of endeavor, Lipworth teaches an an impedance between each of the at least one parasitic element and a ground element is tunable to steer a signal beam at the active antenna element in a desired direction (Lipworth 3:32 “tunable impedance elements”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify adaptive parasitic element selection for beam steering of Ali to include the tunable metamaterial beam forming system of Lipworth.  One would have been motivated 

	Regarding claim 2, Ali in view of Lipworth teach The beam-steerable antenna of claim 1.
	 Lipworth further teaches wherein each of the at least one parasitic element is connected to one or more impedance elements (Lipworth fig 2A [Zn corresponds to an impedance element]).

	Regarding claim 3, Ali in view of Lipworth teach The beam-steerable antenna of claim 1.
	Ali further teaches wherein the at least one parasitic element comprises: a first parasitic element; and a second parasitic element spaced apart from the first parasitic element (Ali 1:49-50 “FIG. 1 is a block diagram of an exemplary antenna have selectable parasitic elements”);
	 wherein the active antenna element is positioned between the first parasitic element and the second parasitic element (Ali fig. 1 [parasitic elements 151a-151e is between antenna 141]); and 
wherein a first impedance between the first parasitic element and the ground element and a second impedance between the second parasitic element and the ground element are each independently tunable (Ali 5:40-48 “Antenna 310 is electrically physically connected to an adaptive .

	Regarding claim 4, Ali in view of Lipworth further teach The beam-steerable antenna of claim 3.
	Ali in view of Lipworth further teach wherein the first parasitic element is connected to a first impedance element (Ali fig. 1; 6:44 “antenna impedance”), 
wherein adjusting an impedance of the first impedance element tunes the first impedance between the first parasitic element and the ground element; and wherein the second parasitic element (Ali fig. 1 [shows multiple parasitic elements as shown in claim 1]) is connected to a second impedance element, wherein adjusting an impedance of the second impedance element tunes the second impedance between the second parasitic element and the ground element (Lipworth 1:63-67 “ FIG. 3 graphically illustrates the results of adjusting one or more variable impedance control inputs to modify one or more impedance values of one or more of the variable impedance elements to attain a desired radiation pattern, according to one embodiment.”).

	Regarding claim 5, Ali in view of Lipworth teach The beam-steerable antenna of claim 2, 
Ali further teaches wherein one or more of the one or more impedance element comprises at least one transmission line element having a first end that is shorted or open and a second end connected to the at least one parasitic element (Ali fig 2 [is a open circuit with transmission lines and parasitic elements previously described.]).

	Regarding claim 6, Ali in view of Lipworth teach The beam-steerable antenna of claim 2.
Ali further teaches wherein one or more of the one or more impedance element comprises a plurality of transmission line elements having different lengths (Ali fig 2 [shows transmission lines having different lengths]), 
wherein each of the plurality of transmission line elements has a first end that is shorted or open and a second end that is selectively connected to the at least one parasitic element by a switch (Ali fig. 2 “switching circuit” [radiating antenna “strip” are connected to a switching circuit and correspond to an “open”]).

	Regarding claim 8, Ali in view of Lipworth teach The beam-steerable antenna of claim 2, Lipworth further teaches wherein the one or more impedance element comprises one or more tunable element (Lipworth 5:47-48 “ tunable MEMS inductor”).


	Regarding claim 10, Ali in view of Lipworth teach The beam-steerable antenna of claim 2, wherein the one or more impedance element comprises one or more of a solid-state varactor, an SOI capacitive tuner, a MEMS capacitive tuner, an inductor, or a MEMS impedance tuner (5:56 Lipworth “varactor” [a varactor is a solid-state device.]).

11, Ali in view of Lipworth teach The beam-steerable antenna of claim 1.
Ali further teaches comprising at least three parasitic elements (Ali 2:39-40 “parasitic elements 151a to 151e”).

	Regarding claim 12, Ali teaches A method for steering a signal beam at an antenna element, the method comprising: positioning the antenna element in proximity to at least one parasitic element (Ali fig 1 [151a-151e correspond to parasitic elements and 141 is an antenna]);
	 tuning an (Ali 5:43-48 “Block 330 can be used to calculate the exact input impedance value in real time for an assessment period. Further, the adaptive matching network can also be used to calculate input impedance and reduce mismatched loss after the parasitic element(s) have been chosen and the new beam steering antenna is formed”; 2:49-50);
	 and wherein the impedance is tunable to steer the signal beam at the antenna element in a desired direction (Ali 7:57-58 “FIG. 5, the beam steering is shown based on the switching of the parasitic element from left to right or vise versa”).
While Ali discloses impedance, Ali does not directly teach the element. However, in a related field of endeavor, Lipworth teaches an an impedance between each of the at least one parasitic element and a ground element is tunable to steer a signal beam at the active antenna element in a desired direction (Lipworth 3:32 “tunable impedance elements”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify adaptive parasitic element selection for beam steering of Ali to include the tunable metamaterial beam forming system of Lipworth.  One would have been motivated to do so in order to increase computational efficiency (Lipworth 4:35-40).  Further still, the Supreme 

	Regarding claim 13, Ali in view of Lipworth teach The method of claim 12.
	Lipworth further teaches wherein each of the at least one parasitic elements is connected to one or more impedance elements (Lipworth fig 2A [Zn corresponds to an impedance element]).

	Regarding claim 14, Ali in view of Lipworth teach The method of claim 12.
	 Ali further teaches wherein positioning the antenna element in proximity to at least one parasitic element comprises positioning the antenna element between a first parasitic element and a second parasitic element (Ali 1:49-501 “FIG. 1 is a block diagram of an exemplary antenna have selectable parasitic elements” [see fig. 1]);
	 and wherein tuning an impedance between one or more of the at least one parasitic element and a ground element comprises tuning a first impedance between the first parasitic element and the ground element and tuning a second impedance between the second parasitic element and the ground element (Ali 5:40-48 “Antenna 310 is electrically physically connected to an adaptive matching network/impedance calculator block 330. Block 330 can be used to calculate the exact input impedance value in real time for an assessment period. Further, the adaptive matching network can also be used to .

	Regarding claim 15, Ali in view of Lipworth teach The method of claim 12.
	Ali further teaches  wherein the first parasitic element is connected to a first impedance element (Ali fig. 1; 6:44 “antenna impedance”), wherein 
tuning the first impedance comprises adjusting an impedance between the first impedance element and the ground element; and wherein the second parasitic element (Ali fig. 1 [shows multiple parasitic elements as shown in claim 1])  is connected to a second impedance element, wherein tuning the second impedance comprises adjusting an impedance between the second impedance element and the ground element (Lipworth 1:63-67 “ FIG. 3 graphically illustrates the results of adjusting one or more variable impedance control inputs to modify one or more impedance values of one or more of the variable impedance elements to attain a desired radiation pattern, according to one embodiment.” [impendence control 270 below impedance element 265 corresponds to ground element]).

	Regarding claim 16, Ali in view of Lipworth teach The method of claim 13.
	 Ali further teaches wherein one or more of the one or more impedance element comprises at least one transmission line element having a first end that is shorted or open and a second end connected to the at least one parasitic element (Ali fig 2 [is a open circuit with transmission lines and parasitic elements previously described.]).

	Regarding claim 17, Ali in view of Lipworth teach The method of claim 13.
	 Ali further teaches wherein one or more of the one or more impedance element comprises a plurality of transmission line elements having different lengths (Ali fig 2 [shows transmission lines having different lengths]), 
wherein each of the plurality of transmission line elements has a first end that is shorted or open and a second end that is selectively connected to the at least one parasitic element by a switch (fig. 2 “switching circuit” [radiating antenna “strip” are connected to a switching circuit and correspond to an “open”]);
	 wherein tuning the first impedance comprises operating the switch to select which of the plurality of transmission line elements is in communication (Lipworth 7:39-40 “impedance control input 270” [See fig 2A for a plurality of control inputs corresponding to a switch]) with the at least one 
parasitic element (Ali fig. 1 [parasitic elements 151a-151e is between antenna 141]).

	Regarding claim 19, Ali in view of Lipworth teach The method of claim 13.
	 Lipworth further teaches wherein the one or more impedance element comprises one or more tunable element (Lipworth 5:47-48 “ tunable MEMS inductor”).

Regarding claim 21, Ali in view of Lipworth teach The method of claim 13.
Lipworth further teaches wherein one or more of the one or more impedance element comprises one or more of a solid-state varactor, an SOI capacitive tuner, a MEMS capacitive tuner, an inductor, one or more fixed inductors, one or more fixed capacitors, or a MEMS impedance tuner (Lipworth 5:56 “varactor” [a varactor is a solid-state device.]).

	Regarding claim 22, Ali in view of Lipworth teach The method of claim 12.
Ali further teaches wherein the at least one parasitic element comprises at least three parasitic elements (Ali 2:39-40 “parasitic elements 151a to 151e”).

Claim(s) 7, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. (US PAT 9219308 hereinafter Ali) in view of Lipworth et al. (US PAT 9967011 hereinafter Lipworth) and in further view of Andricacos et al. (US-20030214373 hereinafter Andricacos).

	Regarding claim 7, Ali in view of Lipworth teach The beam-steerable antenna of claim 6 
While Lipworth discloses an impedance control, switch input, and a tunable MEMS inductor, Ali in view of Lipworth DOES NOT EXPLICITLY TEACH the strikethrough limitations. However, in a related field of endeavor, Andricacos teaches wherein one or both of the first switch or the second switch comprises one of a MEMS multi-throw switch or a silicon on insulator (SOI) multi- throw switch (Andricacos 0060 “switches of the present invention provide for a multi-throw MEMS switch for consumer wireless applications”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify adaptive parasitic element selection for beam steering of Ali and the tunable metamaterial beam forming system of Lipworth to include the MEM RF switch of 

	Regarding claim 18, Ali in view of Lipworth teach The method of claim 17 
While Lipworth discloses an impedance control, switch input, and a tunable MEMS inductor, Ali in view of Lipworth DOES NOT EXPLICITLY TEACH the strikethrough limitations. However, in a related field of endeavor, Andricacos teaches wherein one or both of the first switch or the second switch comprises one of a MEMS multi-throw switch or a silicon on insulator (SOI) multi- throw switch (Andricacos 0060 “switches of the present invention provide for a multi-throw MEMS switch for consumer wireless applications”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify adaptive parasitic element selection for beam steering of Ali and the tunable metamaterial beam forming system of Lipworth to include the MEM RF switch of Andricacos.  One would have been motivated to do so in order to improve heat dissipation and minimize .

Claim(s) 9, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. (US PAT 9219308 hereinafter Ali) in view of Lipworth et al. (US PAT 9967011 hereinafter Lipworth) and in further view of Yang et al. (US-20140187178 hereinafter Yang).

	Regarding claim 9, Ali in view of Lipworth teach The beam-steerable antenna of claim 2, wherein the one or more impedance element comprises one or more (Lipworth 5:45 “inductor”).
Ali in view of Lipworth DOES NOT EXPLICITLY TEACH the strikethrough limitations. However, in a related field of endeavor, Yang teaches fixed inductors (Yang 0034 “tunable load 208 may further comprise a fixed inductor”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify adaptive parasitic element selection for beam steering of Ali and the tunable metamaterial beam forming system of Lipworth to include the tunable antenna of Yang.  One would have been motivated to do so in order to keep the antenna smaller while still increasing 

	Regarding claim 20, Ali in view of Lipworth teach The method of claim 13.
	Lipworth further teaches wherein the one or more impedance element comprises one or more fixed inductors or one or more (Lipworth 5:45 “inductor”).
Ali in view of Lipworth DOES NOT EXPLICITLY TEACH the strikethrough limitations. However, in a related field of endeavor, Yang teaches fixed inductors (Yang 0034 “tunable load 208 may further comprise a fixed inductor”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify adaptive parasitic element selection for beam steering of Ali and the tunable metamaterial beam forming system of Lipworth to include the tunable antenna of Yang.  One would have been motivated to do so in order to keep the antenna smaller while still increasing performance (Yang 0030).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Yang merely teaches that it is well-known to incorporate the particular switch system.  Since both Ali and Lipworth disclose similar mobile/cellular technology used for beam forming, one of ordinary skill 

Conclusion
The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
Sievenpiper et al. (US-20040227667) discloses “An antenna having at least one main element and a plurality of parasitic elements. At least some of the elements have coupling elements or devices associated with them, the coupling elements or devices being tunable to thereby control the degree of coupling between adjacent elements. Controlling the degree of coupling allows a lobe associated with the antenna to be steered. (See abstract)”
Pritchett (US PAT 5767807) discloses “A reactively controlled directive antenna array that has a single central monopole or dipole as a radiating element excited directly by a feed system. A plurality of parasitic elements surround the radiating element and through changing the state of the parasitic impedance causing the antenna to be in an omni directional or beam pointing mode according to whether the parasitic elements are open circuited or short circuited.  (See abstract)”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL A. SIDDIQUEE whose telephone number is (571) 272-3896.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/ISMAAEEL A. SIDDIQUEE/               Examiner, Art Unit 3648             

/ERIN F HEARD/               Supervisory Patent Examiner, Art Unit 3648